Case: 16-16929   Date Filed: 10/18/2017   Page: 1 of 7




                                                   [DO NOT PUBLISH]




          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                          No. 16-16929
                      Non-Argument Calendar
                    ________________________

             D.C. Docket No. 8:15-cv-01724-VMC-TBM



RACHEL PINKSTON,

                                                        Plaintiff - Appellant,

                                versus

UNIVERSITY OF SOUTH FLORIDA
BOARD OF TRUSTEES,
RANDY LARSEN,
DAVID MERKLER,
MATTHEW BATTISTINI,

                                                     Defendants - Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                   ________________________

                          (October 18, 2017)
              Case: 16-16929      Date Filed: 10/18/2017   Page: 2 of 7


Before JORDAN, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      On May 16, 2016, Rachel Pinkston (“Plaintiff”), proceeding pro se, was

ordered to pay attorneys’ fees to the University of South Florida Board of Trustees

and individual professors and employees of the university (“Defendants”) as

sanctions for repeated failure to comply with the district court’s discovery orders.

On June 9, the district court dismissed all but one of Plaintiff’s claims against

Defendants. On July 18, Plaintiff moved to voluntarily dismiss that remaining

claim, and the district court granted the dismissal the next day. Plaintiff then filed

a notice of appeal on July 20, which we later dismissed for lack of jurisdiction.

      While that appeal was still pending, on July 22, Defendants, as the

prevailing party, filed a motion to tax costs and, on August 12, filed a motion for

an order to show cause why Plaintiff should not be held in contempt based on

failure to pay attorneys’ fees and costs as directed by the May sanctions order. The

district judge referred the motions to the magistrate judge, and the magistrate judge

held a hearing on September 27 to address both. Despite being notified of the

hearing, Plaintiff did not attend. On October 5, the magistrate judge entered an

order taxing costs, denying the motion for a show cause order, and reducing the

previous sanctions award to judgment. Plaintiff never filed any opposition to


                                           2
               Case: 16-16929     Date Filed: 10/18/2017    Page: 3 of 7


Defendants’ motions or any objections to or appeal of the magistrate judge’s order

to the district judge. Instead, Plaintiff appealed to this Court on a variety of

grounds challenging the district court’s jurisdiction to enter the October order, the

proceedings leading up to the order, and the order’s substance. After review, we

AFFIRM.

                                    DISCUSSION

      We have jurisdiction over Plaintiff’s present appeal because it arises from

final postjudgment proceedings. Postjudgment proceedings are treated as “free-

standing litigation,” so “an order is deemed final if it disposes of all the issues

raised in the motion that initially sparked the postjudgment proceedings.” Mayer

v. Wall St. Equity Grp., Inc., 672 F.3d 1222, 1224 (11th Cir. 2012) (citations

omitted). The magistrate judge’s October 5th order and the subsequent entry of

judgment resolved all the issues raised in Defendants’ postjudgment motions, so

the judgment is final and appealable under 28 U.S.C. § 1291. See, e.g., Delaney’s

Inc. v. Ill. Union Ins. Co., 894 F.2d 1300, 1305 (11th Cir. 1990) (holding that the

Court had jurisdiction over a postjudgment Rule 60(b) motion that “finally settle[d]

the matter in litigation”). This includes the attorneys’ fees sanctions levied in May

that Plaintiff objected to in her initial appeal. See Barfield v. Barton, 883 F.2d 923,




                                           3
                Case: 16-16929        Date Filed: 10/18/2017       Page: 4 of 7


930–31 (11th Cir. 1989) (“[T]he appeal from a final judgment draws in question all

prior non-final orders and rulings which produced the judgment.”).

       But because Plaintiff never presented the objections to the district court that

she now raises on appeal, she waived them. 1 Access Now, Inc. v. Sw. Airlines Co.,

385 F.3d 1324, 1331 (11th Cir. 2004) (“This Court has repeatedly held that an

issue not raised in the district court and raised for the first time in an appeal will

not be considered by this court.”) (quotation marks and citations omitted).

       Even if Plaintiff’s arguments were not waived, none are meritorious. We

review the district court’s jurisdiction de novo, United States v. Iguaran, 821 F.3d

1335, 1336 (11th Cir. 2016), the award of costs for abuse of discretion, Mathews v.

Crosby, 480 F.3d 1265, 1276 (11th Cir. 2007), and the imposition of sanctions for

abuse of discretion as well, Serra Chevrolet, Inc. v. Gen. Motors Corp., 446 F.3d

1137, 1146–47 (11th Cir. 2006).

       The district court had jurisdiction after Plaintiff filed her notice of appeal to

this Court to hear Defendants’ motions, reduce the sanctions to judgment, and

award costs. Although a notice of appeal typically deprives the district court of

jurisdiction over a case, “a premature notice of appeal does not.” United States v.


1
  There are exceptions to this doctrine, see Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324,
1332 (11th Cir. 2004), but none applies here.


                                                4
               Case: 16-16929     Date Filed: 10/18/2017     Page: 5 of 7


Kapelushnik, 306 F.3d 1090, 1094 (11th Cir. 2002) (citing United States v.

Hitchmon, 602 F.2d 689, 692 (5th Cir. 1979) (en banc)), abrogated on other

grounds by United States v. Muzio, 757 F.3d 1243 (11th Cir. 2014). Plaintiff’s first

appeal was premature, as our first ruling recognized, see Pinkston v. Univ. of S.

Fla. Bd. of Trustees, No. 16-15065 (11th Cir. Jan. 1, 2017), so the district court

retained its jurisdiction. Even if the notice of appeal had been effective,

Defendants’ motions for an order to show cause and for costs were about

“collateral matters not affecting the questions presented on appeal.” Weaver v.

Fla. Power & Light Co., 172 F.3d 771, 773 (11th Cir. 1999); see also Zinni v. ER

Solutions, Inc., 692 F.3d 1162, 1168 n.10 (11th Cir. 2012) (“[I]f a judgment is

entered by the district court, it will retain jurisdiction to resolve any attorneys’ fees

and costs disputes.”).

      The district court, via the magistrate judge to whom the district judge

referred the motions, followed proper procedures in disposing of Defendants’

postjudgment motions. Title 28 U.S.C. § 636 and Middle District of Florida Local

Rule 6.01 empowered the magistrate judge to consider and issue orders on

Defendants’ motions after they were referred to him by the district court judge.

Plaintiff received sufficient notice when she was sent an electronic notification

fifteen days in advance of the September 27 hearing alerting her to a status


                                            5
              Case: 16-16929     Date Filed: 10/18/2017   Page: 6 of 7


conference about “post-judgment matters and pending appeal.” See Devaney v.

Continental Am. Ins. Co., 989 F.2d 1154, 1159–61 (11th Cir. 1993) (describing the

“narrowly defined” due process protections that apply to sanctions); Fed. R. Civ. P.

14(d)(1). The only postjudgment matters were Defendants’ motions for an order to

show cause and tax costs. Nothing was disguised or hidden from Plaintiff.

      At that hearing, Defendants’ attorney F. Damon Kitchen was appropriately

allowed to participate because the court’s entry of his withdrawal from the case

had been made in error. And the hearing was not conducted ex parte. Plaintiff

simply failed to participate and let anyone know that she would not attend. It also

was not an improper show cause hearing. The hearing was on a motion for a show

cause order. That motion was denied, so there never was a postjudgment show

cause hearing.

      The magistrate judge’s order itself was also procedurally correct. The

Federal Rules of Civil Procedure do not require a court to state findings of fact or

conclusions of law when ruling on a motion unless the Rules state otherwise. Fed.

R. Civ. P. 52(a)(3). Rule 52(a)(1) does not apply to the magistrate judge’s order,

and neither Rule 54 nor any other rule requires findings of fact or conclusions of

law to be included in an order taxing costs, denying an order to show cause, and

reducing an earlier sanctions award to judgment.


                                          6
              Case: 16-16929     Date Filed: 10/18/2017   Page: 7 of 7


      Finally, taxing costs and awarding attorneys’ fees as sanctions was

appropriate. There is a “strong presumption” under Rule 54(d)(1) that the

prevailing party will be awarded costs. Mathews, 480 F.3d at 1276. By obtaining

a favorable judgment on all of Plaintiff’s claims except one—which Plaintiff then

voluntarily dismissed—Defendants were the prevailing parties and could be

awarded the costs authorized in 28 U.S.C. § 1290. See id.; Head v. Medford, 62

F.3d 351, 354–55 (11th Cir. 1995). The magistrate judge did just that, and his

careful parsing of Defendants’ costs reduced them from the $4,823.85 requested to

$1,378.65.

      The district court also had authority to award attorneys’ fees as a sanction

for Plaintiff’s repeated failure to comply with discovery, unwillingness to follow

the court’s rules, deadlines, and orders, and her incivility towards Defendants’

counsel. Fed. R. Civ. P. 37(b)(2)(C). Plaintiff was given multiple opportunities to

comply with the court’s orders, was warned that failure to do so would result in

sanctions, and yet still failed to comply. Hence, we affirm.

      AFFIRMED.




                                          7